Case: 11-15996    Date Filed: 09/12/2012   Page: 1 of 2

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-15996
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 3:11-cr-00048-MCR-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

ZACHARY T. FREY,

                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                               (September 12, 2012)

Before CARNES, MARCUS and WILSON, Circuit Judges

PER CURIAM:

      Gwendolyn Spivey, appointed counsel for Zachary T. Frey in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 11-15996    Date Filed: 09/12/2012   Page: 2 of 2

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Frey’s conviction and sentence

are AFFIRMED.




                                         2